Filed 11/2/22 P. v. Mitchell CA1/1
                  NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


          IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                      FIRST APPELLATE DISTRICT

                                                   DIVISION ONE


 THE PEOPLE,
           Plaintiff and Respondent,
                                                                        A162945
 v.
 DAVID E. MITCHELL,                                                     (San Mateo County
                                                                        Super. Ct. No. 16SF012951A)
           Defendant and Appellant.


         In 2019, appellant David E. Mitchell pleaded no contest to voluntary
manslaughter for the 2011 stabbing death of 71-year-old Klaus Gachter, from
whom appellant had stood to inherit $700,000. Following a contested
restitution hearing, the trial court ordered appellant to pay $189,500 in
victim restitution to Gachter’s estate for loans he had secured against his
expected inheritance—and which the estate repaid to the lending
companies—in the years following Gachter’s death but before appellant was
convicted and disqualified from his inheritance. Appellant appeals from the
restitution order, arguing that the loan repayments were not compensable
losses under the restitution statute. We disagree and affirm.




                                                               1
                                         I.
               FACTUAL AND PROCEDURAL BACKGROUND
      On December 16, 2011, Foster City police officers responded to
Gachter’s residence.1 When the officers arrived, they found Gachter on his
kitchen floor covered in blood with broken glass around his head. Gachter
had sustained multiple lacerations on his head and chest. A steak knife
covered in blood, matching the other knives in his kitchen, was located next
to his feet. He was pronounced dead at the scene. An autopsy later revealed
that Gachter had suffered multiple stab wounds to his chest, face, and neck.
He also sustained a scalp laceration and rib fracture, along with displaying
defensive wounds on his hands. A single key was located in the deadbolt of
the door leading from the backyard into the kitchen, and there were no signs
of forced entry into the residence.
      Police officers investigated Gachter’s death for several years and
eventually learned that appellant—Gachter’s godson—stood to inherit 10
percent of Gachter’s estate, which was valued at $7 million. The police also
discovered that following Gachter’s death, appellant had secured loans
against his expected inheritance from two probate lending companies. In
November 2016, appellant and his cousin Willie Venable were arrested for
Gachter’s murder.
      On December 23, 2019, the San Mateo County District Attorney filed
an amended information charging appellant and Venable with murder for
financial gain (Pen. Code, §§ 187, subd. (a), 190.2, subd. (a)(1); count 1)2 and
voluntary manslaughter (§ 192, subd. (a); count 2). That same day, pursuant
to a negotiated plea agreement, appellant pleaded no contest to voluntary


      1   The facts of the crime are taken from the probation officer’s report.
      2   All undesignated statutory references are to the Penal Code.

                                          2
manslaughter. The trial court dismissed the remaining count and the
financial gain special-circumstance allegation. As part of his plea agreement,
appellant agreed to pay “actual restitution.”
      On February 6, 2020, in accordance with the terms of the plea
agreement, the trial court sentenced appellant to 11 years in prison.3
      In April 2021, the prosecution filed a motion for court-ordered
restitution, requesting reimbursement to Gachter’s estate for amounts paid
to the probate lending companies that had advanced funds to appellant, as
well as reimbursement for attorney’s fees expended by the estate to disqualify
appellant from his inheritance.4
      On June 21, 2021, the trial court ordered appellant to pay Gachter’s
estate a total of $216,470 in victim restitution—$189,500 of which was owed
joint and severally with Venable.5 This appeal followed.
                                      II.
                                DISCUSSION
A.    Appellant’s Contentions
      Appellant contends that the trial court abused its discretion in
awarding reimbursement to Gachter’s estate for the payments the estate
made to the probate lending companies, observing that the lenders “were
clearly not ‘direct victims’ within the meaning of section 1202.4.” He further



      3  Appellant’s codefendant Venable pleaded no contest to voluntary
manslaughter and received a stipulated 11-year prison sentence.
       4 One who “feloniously and intentionally kills” the decedent is not

entitled to any property, interest, or benefit under a will of the decedent.
(Prob. Code, § 250, subd. (a); see Civ. Code, §§ 2224, 3517 [“No one can take
advantage of his own wrong”].) All such property interests or benefits pass as
if the killer had predeceased the decedent. (Prob. Code, § 250, subd. (b).)
       5 Gachter’s estate requested that the restitution be paid to the

nonprofit, The Nepal Youth Foundation.

                                       3
asserts that “because the lenders were not entitled to repayment of the
advances from the estate, those distributions made by the estate do not
constitute a compensable economic loss for purposes of criminal restitution.”
      We review a trial court’s restitution order for abuse of discretion, which
will be found only when there is an absence of a factual and rational basis for
it. (People v. Giordano (2007) 42 Cal.4th 644, 663-664; People v. Jessee (2013)
222 Cal.App.4th 501, 507 (Jessee); People v. Gemelli (2008) 161 Cal.App.4th
1539, 1542 (Gemelli).) “[A]n order resting on a demonstrable legal error
constitutes such an abuse.” (People v. Hume (2011) 196 Cal.App.4th 990, 995;
People v. Woods (2008) 161 Cal.App.4th 1045, 1049.)
B.    The Claim Is Not Forfeited
      The Attorney General initially asserts that appellant forfeited his claim
on appeal regarding restitution because at sentencing he failed to object to
the restitution order on the grounds that he now asserts. Appellant concedes
that he raised no specific objection or challenge “to the [trial court’s]
imposition of restitution with regards to the inheritance advances” during the
restitution hearing.6 However, he argues that his claim falls within the
“unauthorized sentence” exception to forfeiture. We agree with appellant
that the exception applies and his claim is preserved.
      “[T]he ‘unauthorized sentence’ concept constitutes a narrow exception
to the general requirement that only those claims properly raised and
preserved by the parties are reviewable on appeal. [Citations.]” (People v.


      6 At the restitution hearing, trial counsel made the following
arguments: (1) that appellant was not the actual killer; (2) that there was no
waiver under People v. Harvey (1979) 25 Cal.3d 754 for the trial court to
consider the dismissed murder for financial gain charges; (3) that Gachter’s
estate had previously indicated it was not seeking restitution; (4) that the
estate was not a “direct victim” entitled to restitution; and (5) that attorney’s
fees were not recoverable.

                                         4
Scott (1994) 9 Cal.4th 331, 354 (Scott).) An unauthorized sentence is one that
“could not lawfully be imposed under any circumstance in the particular
case.” (Ibid.) In such contexts, failure to object at trial does not forfeit the
claim on appeal. This is because “[a]ppellate courts are willing to intervene
in the first instance because such error is ‘clear and correctable’ independent
of any factual issues presented by the record at sentencing.” (Ibid., quoting
People v. Welch (1993) 5 Cal.4th 228, 236 (Welch).)
      Appellant’s claim that the trial court exceeded its statutory authority
because the “loss” incurred is not a compensable loss under section 1202.4
falls within the “unauthorized sentence” exception. The claim presents a
legal question that is “clear and correctable” by an appellate court without
reviewing factual circumstances. (Welch, supra, 5 Cal.4th at pp. 235–236.)
Such a claim does not implicate the trial court’s sentencing discretion, but
rather whether the restitution order “could . . . lawfully be imposed under
any circumstance in the particular case.” (Scott, supra, 9 Cal.4th at p. 354.)
Consequently, appellant did not forfeit his claim.
C.    Additional Background
      Prior to Gachter’s death in 2011, appellant stood to inherit 10 percent
of Gachter’s $7 million estate. Following Gachter’s death, but before
appellant was arrested in 2016 and charged with murder, two probate
lending companies loaned him a total of $189,000 against his expected
inheritance. (See, e.g., Estate of Molino (2008) 165 Cal.App.4th 913, 921 [“ ‘A
beneficiary may assign or otherwise transfer his or her interest in an estate
prior to distribution.’ ”]; see also Prob. Code, §§ 11604, 11604.5.) Specifically,
in 2012 appellant assigned the company Advance Inheritance (AI) $56,000 of
his expected inheritance in exchange for a $35,000 cash advance.
Additionally, between 2013 and 2014 he assigned Inheritance Funding



                                         5
Company (IFC) $133,000 of his expected inheritance in exchange for a total of
$80,000 in cash advances. The assignments were filed with the probate
division for the Superior Court of San Mateo County.
      In May 2017, following appellant’s arrest in 2016 and the filing of
criminal charges against him, AI and IFC applied to the probate court for
preliminary distributions from Gachter’s estate, arguing that they were
“innocent purchasers” under Probate Code section 255.7
      In June 2017, the probate court issued a written order regarding the
“Status of Administration and Petition for Preliminary Distribution.” The
court found that AI and IFC met the requirements under Probate Code
section 255, and authorized the administrator of Gachter’s estate to make
preliminary distributions to AI ($56,000) and IFC ($133,500).8 (See Prob.
Code, § 11623.) The court also authorized the administrator to make
preliminary distributions totaling $1,682,500 to numerous will beneficiaries,
including appellant ($170,500) and the nonprofit, The Nepal Youth
Foundation ($200,000). The court required the administrator “to withhold
the preliminary distribution to [appellant] … and to deposit said amount in a
segregated, interest-bearing account until further order of the Court.”
      Following appellant’s no contest plea to voluntary manslaughter for
Gachter’s death, the probate court held that appellant was “disqualified from


      7  The statutes that disinherit heirs who kill their benefactors do not
affect the rights of good-faith purchasers (ones who purchase from the killer,
for value and without notice, the property the killer would have acquired
lawfully except for the homicide statutes), and the killer remains liable for
the amount of the proceeds or the value of the property. (Prob. Code, § 255.)
       8 Appellant questions why the probate court awarded IFC an additional

$500 over the loan amount. However, IFC’s petition prayed for costs, fees or
other relief as the court deemed appropriate. The court could thus have
awarded IFC the additional $500 for costs.


                                       6
inheriting under [Gachter’s] will” because he had “intentionally participated
in a plan” with Venable that resulted in Gachter’s death. Gachter’s estate
incurred $26,970 in legal fees during the disinheritance proceedings.9
D.    Applicable Legal Principles
      California’s Constitution entitles crime victims to restitution. (Cal.
Const., art. I, § 28, subd. (b)(13); People v. Lockwood (2013) 214 Cal.App.4th
91, 95.) This constitutional mandate is codified in section 1202.4, subdivision
(f), which states that “in every case in which a victim has suffered economic
loss as a result of the defendant’s conduct, the court shall require that the
defendant make restitution to the victim or victims in an amount established
by court order, based on the amount of loss claimed by the victim or victims
or any other showing to the court.” (See People v. Runyan (2012) 54 Cal.4th
849, 856 (Runyan).) A victim’s restitution right is to be broadly and liberally
construed. (People v. Weatherton (2015) 238 Cal.App.4th 676, 684; People v.
Cowart (2015) 238 Cal.App.4th 945, 954.)
      Article I, section 28, subdivision (b)(13) of the California Constitution
specifies that a “victim” is a person who suffers direct or threatened physical,
psychological, or financial harm as a result of a crime, and additionally
defines a victim to include, inter alia, a lawful representative of a crime
victim who is deceased. (See Runyan, supra, 54 Cal.4th at p. 860.)
Subdivision (k) of section 1202.4 defines crime victims for purposes of
restitution under that statute. In pertinent part, it states: “For purposes of
this section, ‘victim’ shall include all of the following: [¶] … [¶] A
corporation, business trust, estate, trust, partnership, association, joint



      9 The trial court’s restitution award includes $26,970 to reimburse the
estate for attorney’s fees expended during the disinheritance proceedings.
Appellant does not challenge the restitution award as to these attorney’s fees.

                                        7
venture, government, governmental subdivision, agency, or instrumentality,
or any other legal or commercial entity when that entity is a direct victim of a
crime.” (§ 1202.4, subd. (k)(2), italics added.)
      A restitution award must be based on the amount of loss claimed by the
victim, or any other showing made to the trial court. (§ 1202.4, subd. (f).)
When determining the amount of loss, the court applies the preponderance of
the evidence standard and may use any rational method reasonably
calculated to make the victim whole. (People v. Nichols (2017) 8 Cal.App.5th
330, 342; Jessee, supra, 222 Cal.App.4th at pp. 506-507; Gemelli, supra, 161
Cal.App.4th at p. 1542.)
E.    Analysis
      Appellant contends that the probate lenders were “clearly not ‘direct
victims’ within the meaning of section 1202.4.” The contention is of no
moment, as restitution was granted to Gachter’s estate, not to the lenders.
We also observe that appellant concedes “there is no doubt the decedent’s
estate is a ‘ “direct victim.” ’ ” (See Jessee, supra, 222 Cal.App.4th at p. 509
[life insurance and other assets owned by murder victim became part of his
estate as a result of his death; “in this sense, [the victim’s] estate itself is an
entity against which those crimes were committed,” and the estate was
entitled to restitution on its own behalf.].)
      Appellant next asserts that the probate lenders were not entitled to
reimbursement for the advances on his inheritance, and, on that basis,
argues that the distributions made by Gachter’s estate to the lenders do not
constitute compensable economic losses for purposes of criminal restitution.
In so arguing, he contends that the lending companies did not have any right
to payment from the estate at the time the preliminary distributions were
made because the lending companies’ rights were contingent on his own right



                                         8
to inherit, which was extinguished by his crime. He further emphasizes that
although the probate court authorized the estate to make the distributions,
the estate was not ordered or mandated to do so.
        Specifically, appellant suggests that “[b]y agreeing to a nonrecourse
assignment of appellant’s right to inherit, rather than structuring the
agreement as a tradition[al] consumer loan, the lending companies
specifically assumed the risk that they would not recover if appellant’s
inheritance was insufficient to cover the amounts advanced or if appellant’s
right to inherit was voided entirely.” He notes that when the disbursements
were authorized in June 2017, he had yet to be convicted, arguing that “[a]t
best, the lending companies, at that point, only had a potential right to
recover, rather than any actual right to disbursement.” On that basis, he
asserts that “[t]o the extent the estate actually made payments to the lending
companies, those payments were erroneous.” He also contends that even if
the lending companies were “innocent purchasers” under Probate Code
section 255, “the estate was under no obligation to make the authorized
disbursements and cannot now claim these disbursements were ‘economic
losses’ encompassed by section 1202.4.”
        As is apparent, the thrust of appellant’s challenge is to the propriety of
the probate court’s June 2017 preliminary disbursement order. However, the
time to challenge that order has long since passed. Appellant, who was still a
named heir when the order was issued, had standing to challenge the order if
he believed it was legally unsound. (See Prob. Code §§ 48, subd. (a)(1), 1303,
subd. (g).) He did not raise any such challenge, and it is too late to do so
here.
        Because of the nature of probate proceedings, final orders during the
course of the administration are given preclusive effect as to any later orders.



                                         9
“Each separate proceeding in the probate of an estate culminating in a decree
authorized by the Legislature and thus within probate jurisdiction, results in
a judgment and, when it becomes final, that judgment is binding on all
interested parties, as to the matters that it determines.” (Stevens v.
Torregano (1961) 192 Cal.App.2d 105, 115-116; see generally Estate of
Radovich (1957) 48 Cal.2d 116, 120-121.) Additionally, it is well established
that “if an order is appealable, appeal must be taken or the right to appellate
review is forfeited.” (In re Baycol Cases I & II (2011) 51 Cal.4th 751, 761, fn.
8.) Code of Civil Procedure section 904.1, subdivision (a)(10) provides that an
appeal may be taken from any order made appealable by the Probate Code.
Probate Code section 1303, subdivision (g) provides that an appeal may be
taken from an order “[d]irecting distribution of property.” Because the
probate court’s June 2017 order was an order for a preliminary distribution,
it was an appealable order. Appellant did not appeal from the order, which is
now final. Thus, the legal sufficiency of the probate court’s decision to
authorize reimbursement to the probate lending companies is not before us.
      Appellant next argues that the economic loss suffered by Gachter’s
estate was not subject to restitution under section 1202.4 because the loss
was not a reasonably foreseeable consequence of his criminal conduct. He
maintains that his commission of voluntary manslaughter was not the
proximate cause of the estate’s loss. Instead, he faults the estate itself for
making the payments, arguing that IFC and AI “had no greater right to those
monies than appellant and he should [not] be required to pay restitution as a
result of the estate’s error.” The Attorney General counters that section
1202.4 requires only that a victim’s losses occur “as a result of the
commission of a crime.” (§ 1202.4, subd. (a)(1).)




                                       10
        Tort principles of causation apply to restitution claims in criminal
cases. (People v. Jones (2010) 187 Cal.App.4th 418, 424-427.) There are two
aspects of causation: cause in fact (also called direct or actual causation), and
proximate cause. (Id. at p. 424.) An act is a cause in fact if it is a necessary
antecedent of an event. California courts have adopted the “substantial
factor” test in analyzing proximate cause. (People v. Holmberg (2011) 195
Cal.App.4th 1310, 1321-1322.) The substantial factor standard is relatively
broad; the contribution of the individual cause must be more than negligible
or theoretical. (Ibid.) A force that plays only an infinitesimal or theoretical
part in bringing about the loss is not a substantial factor. A very minor force
that does cause harm, however, is a substantial factor. (Ibid.)
        “ ‘The substantial factor standard … subsumes the “but for” test while
reaching beyond it to satisfactorily address other situations, such as those
involving independent or concurrent causes in fact. [Citations.]’ [Citation.]”
(People v. Foalima (2015) 239 Cal.App.4th 1376, 1396.) Thus, so long as the
defendant’s conduct was a substantial factor in causing the economic loss
incurred by the victim or victims, it need not have been the sole cause of that
loss.
        As noted above, appellant has forfeited any legal challenge to the
legitimacy of the distributions. The disbursements were authorized by the
probate court’s June 2017 order, and it is undisputed that the estate acted in
accordance with that order. Regardless, appellant’s causation argument is
unconvincing, as the estate would not have been under any obligation to
reimburse the lenders in the first place but for appellant’s decision to kill his
godfather and seek advances on an inheritance to which he was not entitled.
His actions were thus a substantial factor in causing the estate’s loss.
Accordingly, we conclude that the economic loss suffered by the estate is the



                                        11
proper subject of the restitution order because the loss occurred “as a result of
the defendant’s conduct.” (§ 1202.4, subd (f).)
      Next, appellant asserts that ordering restitution to Gachter’s estate for
a “non-existent obligation” would result in a “windfall” to the estate,
theorizing that the estate “was not required or even ordered to make the
preliminary disbursements to the lending companies.” We are not persuaded.
      The estate is not receiving a “windfall.” Rather, the estate is being
made whole for the amounts it validly expended in reimbursing the probate
lending companies for the money appellant borrowed against his expected
inheritance. Moreover, in reimbursing these lenders, the estate
administrator was acting under a court order. That order recognized the
estate’s obligation to the lenders as legitimate and viable, not “non-existent.”
Whether the estate may have had the discretion to refuse to comply with the
order is of no consequence. Section 1202.4 does not require crime victims to
establish that their economic losses were unavoidable in order to qualify for
restitution. (See People v. Moore (2009) 177 Cal.App.4th 1229, 1232 [“loss” is
interpreted broadly, and the only limit on victim restitution “ ‘is that the loss
must be an “economic loss incurred as a result of the defendant’s criminal
conduct.” [Citations.]]’ ”.) Further, if we were to agree with appellant’s
position, then we would be countenancing a “windfall” to him, essentially
allowing him to retain the benefit of the advances on an inheritance that he
was legally ineligible to receive due to his criminal actions, to the detriment
of Gachter’s estate.10


      10 Appellant also asserts, without citation to any legal authority, that
“because the lending companies were improperly paid, the estate still retains
the right to seek a refund of those amounts.” At the same time, he contends
that he “would have no such recourse against the estate for an improper
restitution award.” The disbursements from Gachter’s estate were made in

                                       12
                               DISPOSITION
      The restitution order is affirmed.




2017, and the statutes of limitations on any action in which the estate could
seek a refund have long since expired. We also perceive no unfairness to
appellant because, as explained above, he had the opportunity to challenge
the distributions, but failed to do so.

                                      13
                                          DEVINE, J.


WE CONCUR:



HUMES, P. J.



MARGULIES, J.




A162945N





 Judge of the Contra Costa County Superior Court, assigned by the Chief
Justice pursuant to article VI, section 6 of the California Constitution.

                                     14